Case: 14-10303    Date Filed: 11/05/2014   Page: 1 of 7


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 14-10303
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 8:13-cr-00488-RAL-AEP-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

JAMESHIA MACK,

                                                              Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                               (November 5, 2014)

Before MARCUS, WILLIAM PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

      Jameshia Alicia Mack appeals her total 75-month sentence, imposed after

she pleaded guilty to one count of wire fraud, in violation of 18 U.S.C. § 1343, and
              Case: 14-10303     Date Filed: 11/05/2014    Page: 2 of 7


one count of aggravated identity theft, in violation of 18 U.S.C. § 1028A. On

appeal, Mack argues that her sentence was procedurally unreasonable because the

district court erred in applying three guideline enhancements to her advisory

guidelines range. Because we conclude that Mack cannot show that her sentence

would have been shorter but for the alleged errors, we affirm.

                                           I.

      Mack was charged by information with wire fraud and aggravated identity

theft in connection with the filing of fraudulent tax returns in 2011 and 2012 and

placing the refunds on prepaid debit cards. In the factual basis, the government

alleged that Mack filed fourteen fraudulent returns, two in her name and twelve in

the names of other individuals, using names and social security numbers she found

on a county website. Mack waived indictment and agreed to plead guilty without a

plea agreement. At the change-of-plea hearing, Mack admitted the factual basis set

forth by the government. Mack also admitted that, by committing these offenses,

she violated the conditions of her supervised release, which she was subject to due

to prior fraud convictions. Mack later advised the court that she challenged

portions of the factual basis, specifically the number of returns filed and the

amount of loss. Because this was a sentencing issue, and Mack did not otherwise

challenge her guilt, the court accepted Mack’s guilty plea.




                                           2
                 Case: 14-10303        Date Filed: 11/05/2014       Page: 3 of 7


       The probation officer determined that the adjusted offense level for the wire

fraud count was 18. These calculations included an intended amount of loss of

approximately $120,000, an increase for the use of a victim’s social security

number under U.S.S.G. § 2B1.1(b)(11)(C)(i), 1 and an enhancement for the number

of victims. Mack had a criminal history category IV based on multiple prior

instances of fraud and identity theft, including bank fraud conspiracy and identity

theft convictions in Kentucky in 2007 for which Mack was currently on supervised

release. The resulting advisory guideline range for the wire-fraud count was 41 to

51 months’ imprisonment. The identity-theft count carried a mandatory

consecutive 24-month sentence.

       Mack objected to the amount of loss, arguing that she had filed only four

returns, for a total of $36,948. She further stated that there was no evidence she

filed fraudulent returns in 2012, as the police had confiscated the prepaid debit

cards holding the refunds during a traffic stop in June 2011. At sentencing, the

investigating agent testified concerning the fraudulent returns filed in 2011 and

2012, and the use of prepaid debit cards. The agent stated that he had connected

the false returns to Mack based on a pattern in the filings in which Mack sought a

refund based on interest or dividends in whole dollar amounts, in large sums just

under the $10,000 mark. He also noticed the same spelling errors among the

1
  The probation officer cited §2B1.1(b)(11)(B), but the parties agree that the correct citation is §
2B1.1(b)(11)(C)(i).
                                                 3
               Case: 14-10303     Date Filed: 11/05/2014    Page: 4 of 7


returns. He further explained that identity thieves prefer to use prepaid debit cards

because it is easy to transfer funds from one card to another if the card is lost or

stolen, or, as in this case, confiscated. He explained that not all of the fraudulent

returns were paid, thus although Mack filed returns for about $120,000, the IRS

actually paid only $100,135, and the debit cards found in Mack’s possession at her

arrest held $53,640.

      The court overruled Mack’s objection to the amount of loss, and after

considering the sentencing factors in 18 U.S.C. § 3553, the court sentenced Mack

to 51 months’ imprisonment for wire fraud, to be followed by the mandatory 24-

month sentence for aggravated identity theft. Discussing the sentencing factors,

the court stated that Mack was a “thief” and “a fraud,” and it was necessary to

protect the public from her schemes, promote respect for the law, and provide

deterrence. The court considered an upward variance based on these factors, but

ultimately determined that a sentence at the high end of the range was

substantively reasonable. The court then stated:

      Further, I find I [sic] agreed with the defendant’s contention that the
      total offense level should be lower, that I would still have imposed the
      sentence I imposed as to count one. Although that would have been
      an upward variance, it would have been supported by the evidence
      and the statutory sentencing factors.




                                           4
               Case: 14-10303     Date Filed: 11/05/2014    Page: 5 of 7


Finally, the court revoked Mack’s supervised release and sentenced her to 14

months’ imprisonment to run consecutive to the rest of her sentence. This is

Mack’s appeal.

                                            II.

      Ordinarily, we review a district court’s interpretation and application of the

Sentencing Guidelines de novo and accept the court’s factual findings unless they

are clearly erroneous. See, e.g., United States v. Cruz, 713 F.3d 600, 605 (11th

Cir.), cert. denied, 134 S. Ct. 213 (2013). But an argument raised for the first time

on appeal is reviewed only for plain error. See, e.g., United States v. Pantle, 637
F.3d 1172, 1174 (11th Cir. 2011).

      Plain error review is “limited and circumscribed” and requires satisfaction of

four difficult-to-meet criteria: The defendant must first show that there is (1) error,

(2) that is plain, and (3) that affects substantial rights. United States v. Jones, 743
F.3d 826, 829 (11th Cir. 2014). Once these requirements are met, we may only

exercise our “discretion to notice a forfeited error” if the error (4) “seriously affects

the fairness, integrity, or public reputation of judicial proceedings.” Id. An error

in the calculation of the guidelines range does not necessarily affect a defendant’s

substantial rights. See Pantle, 637 F.3d at 1177-78. To show that an error affected

substantial rights, a defendant must show that there is a “reasonable probability”

that she would have received a lighter sentence but for the error. Jones, 743 F.3d
5
                 Case: 14-10303       Date Filed: 11/05/2014        Page: 6 of 7


at 830. This requires a defendant to “point to something in the record showing that

the most likely result on remand is for the sentencing judge to give [her] a shorter

sentence.” Id.

       Mack alleges that the district court (1) impermissibly double counted the

identity theft and number of victims in determining her guideline range for the wire

fraud offense because she was also charged with the substantive offense of identity

theft; (2) incorrectly determined the total number of victims because she admitted

filing only four false returns; and (3) improperly calculated the amount of loss

without taking into consideration the cash she turned in when she was stopped by

police in 2011.2

       We conclude that Mack has not satisfied her burden to establish plain error. 3

Even if Mack could show an error that was plain in the district court’s calculation

of her guideline range for wire fraud, the court expressly stated that it would

impose the same sentence via an upward variance if it had calculated the guideline

range differently. Although Mack contends that the court’s statement refers only
2
   Mack’s challenge to the amount of loss was not sufficient to preserve a challenge to the
number of victims or a credit for funds returned because she did not mention these objections
specifically. United States v. Zinn, 321 F.3d 1084, 1088 (11th Cir. 2003); see also United States
v. Ramirez–Flores, 743 F.3d 816, 821 (11th Cir. 2014) (holding that “[t]he defendant . . . fails to
preserve a legal issue for appeal if the factual predicates of an objection are included in the
sentencing record, but were presented to the district court under a different legal theory”
(alteration in original) (emphasis and quotation marks omitted)).
3
  We need not determine whether the court committed an error if the defendant has not met the
third prong of plain-error review, that is, she has not shown that her sentence would have been
shorter. See Pantle, 637 F.3d at 1177 (assuming plain error but concluding that the defendant
failed to show it affected his substantial rights).
                                                 6
              Case: 14-10303     Date Filed: 11/05/2014   Page: 7 of 7


to the sentence it would have imposed had it agreed with Mack’s calculation of the

amount of loss, we disagree. Reading the court’s statement in context, the court

explained that the 51-month sentence was substantively reasonable given Mack’s

history and characteristics and the need to provide protection and deterrence, and,

had the guideline range been lower, the court would have imposed this sentence

using an upward variance. The burden is on Mack to meet this third prong of

plain-error review. Pantle, 637 F.3d at 1177. Mack has failed to meet her burden

because she cannot show a reasonable probability that her sentence would have

been shorter with the lower guidelines range.

      AFFIRMED.




                                         7